Case 6:18-mc-00062-CEM-DCI Document 1-4 Filed 11/13/18 Page 1 of 58 PageID 35




                       EXHIBIT B
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 2 of1 58
                                                                       of 57
                                                                          PageID 36



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

                                              Civil Action Nos. 16-cv-12653-ADB (Lead)
 In re INTUNIV ANTITRUST                                        17-cv-10050-ADB (Consol.)
 LITIGATION
                                              CLASS ACTION

 This Document Relates to: Direct Purchaser   JURY TRIAL DEMANDED
 Actions
                                              REDACTED VERSION


  CONSOLIDATED AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR
                          JURY TRIAL
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 3 of2 58
                                                                       of 57
                                                                          PageID 37



                                                     TABLE OF CONTENTS

,     INTRODUCTION ............................................................................................................................ 1
,,    PARTIES ............................................................................................................................................. 6

,,,   JURISDICTION AND VENUE .................................................................................................... 8

,9    REGULATORY FRAMEWORK ................................................................................................. 9

       $          The Regulatory Structure for Approval of Brand and Generic Drugs .................... 9

                              Approval of New Drugs and Their Associated Patents ................................. 9

                              Approval of Generic Drugs under the Hatch-Waxman
                                Amendments ...........................................................................................................10

                              Paragraph IV Certification for a Generic Drug .............................................11

       %          Characteristics of the Pharmaceutical Marketplace ....................................................12

       &          The Effect of Generic Drugs on Competition ..............................................................15

       '          The Effect of Generic Drugs on Price ...........................................................................16

                              The First Generic ANDA Filer Receives a Period of Statutory, or
                                de facto, Exclusivity ..............................................................................................16

                              The First AB-Rated Generic is priced below the Brand Drug ...................17

                              Later Generics Drive Prices Down Farther ...................................................18

                              Authorized Generics, Like All Generics, Drive Prices Down ....................18

       (          Brand Manufacturers Can Employ Multiple Tactics to Block Generic
                   Competition ..........................................................................................................................22

                              Reverse Payments .................................................................................................22

                              Bottlenecking the Generic Market ....................................................................24

9     FACTS ................................................................................................................................................24

       $          Approval of Brand Intuniv and its related patents. ....................................................24

       %          Actavis’ ANDA Threatened Shire’s Weak Patents. ...................................................26

       &          Shire Sues to Protect Its Franchise. ...............................................................................27

       '          Shire Settles with Anchen/TWi......................................................................................29

       (          Absent the settlement, Shire would lose the patent litigation. ................................29



                                                                            i
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 4 of3 58
                                                                       of 57
                                                                          PageID 38



        F.         Shire enters into an anticompetitive settlement agreement with Actavis. ............33 

        G.         The No-AG promise was a large reverse payment. ....................................................36 

VI.     EFFECTS OF THE SCHEME ON COMPETITION AND DAMAGES TO
        THE PLAINTIFF AND THE CLASS.......................................................................................40 

VII.    MARKET POWER AND MARKET DEFINITION ............................................................41 

VIII.   MARKET EFFECTS .....................................................................................................................43 

IX.     ANTITRUST IMPACT AND IMPACT ON INTERSTATE COMMERCE ................45 

X.      CLASS ACTION ALLEGATIONS.............................................................................................46 

XI.     CLAIMS FOR RELIEF..................................................................................................................49 

XII.    DEMAND FOR JUDGMENT ....................................................................................................52 

XIII.   JURY DEMAND .............................................................................................................................52 




                                                                      ii
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 5 of4 58
                                                                       of 57
                                                                          PageID 39



       The plaintiff FWK Holdings, LLC, on behalf of itself and all others similarly situated,

for its class action complaint against (1) Shire LLC, and Shire U.S., Inc. (collectively, “Shire”)

and (2) Actavis Elizabeth LLC, Actavis Holdco US, Inc. and Actavis LLC (collectively

“Actavis”), allege, based on personal knowledge as to itself and upon information and belief as

to the other allegations, as follows:


                                    I.     INTRODUCTION

       1.       This case arises from an illegal reverse payment agreement in the market for the

attention-deficit/hyperactivity disorder (ADHD) drug Intuniv. Intuniv manufacturer Shire

and generic manufacturer Actavis colluded to keep generic Intuniv off the market for over a

year and a half in order to prolong Shire’s monopoly profits, and share some of those profits

with Actavis.

       2.       In April 2013, Shire and Actavis entered into a reverse payment agreement

under which Actavis agreed to delay the entry of its ANDA-approved generic Intuniv until

December 1, 2014, and, in return, Shire ensured that no authorized generic would compete

against Actavis’s generic Intuniv during Actavis’s 180-day exclusivity period, an agreement

worth over $424 million in sales to Shire and approximately $53 million in profits to Actavis as

compared to what they would have earned under competitive conditions. Were it not for the

deal between Shire and Actavis (a payoff that kept generic Intuniv off the market for over a

year and a half, and then made Actavis’s generic Intuniv the only generic on the market for 180

days), American purchasers of Intuniv would have saved an estimated one-half billion dollars.

       3.       This is a civil antitrust action seeking treble damages arising out of the

defendants’ unlawful impairment of competition for the drug Intuniv. Shire and Actavis

collaborated in an unlawful reverse payment agreement to block generic competition in order

to share monopoly profits between themselves and, thereby, harm consumers.


                                                 1
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 6 of5 58
                                                                       of 57
                                                                          PageID 40



       4.      Intuniv is the Shire brand name for an extended-release tablet form of

guanfacine, approved by the FDA on September 2, 2009 – a prescription medication for the

treatment of ADHD in children and adolescents. In 2013, Intuniv had U.S. market sales of

$335 million. Hundreds of thousands of parents have depended on Intuniv for the treatment of

ADHD in their children.

       5.      The patent and drug regulation laws afforded Shire a period during which no

manufacturer could sell a generic version of Intuniv. Until the Hatch-Waxman Act’s three-

year exclusivity period on Intuniv expired on September 2, 2012, Shire legally occupied 100%

of the Intuniv market, charged supra-competitive prices, and earned monopoly profits.

       6.      When this exclusivity period expired, generic manufacturers would be able to

obtain FDA approval to market equivalent, but much less expensive, generic versions of the

drug. A significantly cheaper, medically equivalent, generic version of Intuniv would quickly

take over the market. Indeed, in certain states, a pharmacist is required to provide patients

with the generic, unless the patient requests the brand drug, or the doctor specifically indicates

that the patient must receive the brand drug. Shire’s monopoly on Intuniv, along with the

supracompetitive profits derived from it, would disappear once generic competitors entered the

market in September 2012.

       7.      Facing this imminent and certain erosion of brand sales, Shire engaged in a

scheme to block generic competition by effectively paying generic drug manufacturer Actavis

to delay its market entry until December 1, 2014, and thereby block other generic entrants

until June 2015. Absent Shire’s agreement with Actavis, and Actavis’s expectation and

knowledge that such a deal was in the offing, Actavis would have entered the market possibly

as early as October 5, 2012, and almost certainly no later than in May 2013.




                                                2
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 7 of6 58
                                                                       of 57
                                                                          PageID 41



          8.       On December 29, 2009, Actavis filed the first Abbreviated New Drug

Application (ANDA) seeking FDA approval for generic Intuniv. Actavis argued that all three

of Shire’s patents on Intuniv were either invalid or not infringed. As the first generic filer,

Actavis was potentially entitled to a 180-days period during which other generic manufacturers

would not be allowed to sell generic Intuniv (aside from an Intuniv “authorized generic” sold

by Shire).

          9.       Following Actavis’s ANDA, other generic manufacturers also filed ANDAs for

Intuniv: Teva Pharmaceuticals USA, Inc. on January 25, 2010; Anchen Pharmaceuticals, Inc.

(“Anchen”) on January 28, 2010; Mylan Pharmaceuticals, Inc. (“Mylan”) on November 30, 2010;

and Sandoz, Inc. (“Sandoz”) on December 28, 2010. Anchen later transferred its ANDA to

TWi Pharmaceuticals (“TWi”).

          10.      Shire filed lawsuits in the District of Delaware and elsewhere against the generic

manufacturers, alleging infringement of the patents purportedly covering Intuniv. Shire sued

Teva on April 22, 2010,1 followed by Actavis on May 12, 2010,2 and Anchen on June 2, 2010.3

The lawsuits triggered a 30-month stay under applicable law so that the ANDAs could not be

approved for 30 months (from the date each generic manufacturer gave notice to Shire) while

the lawsuits were pending, unless they were resolved in favor of the generic manufacturer.

Unless the generic manufacturers prevailed in the patent cases, the FDA could not approve

Actavis’s ANDA until October 5, 2012, and could not approve any other ANDA until Actavis’s

180-day exclusivity lapsed or expired.




   1   Shire LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al., No. 10-329 (D. Del.)
   2   Shire LLC, et al. v. Actavis Elizabeth LLC, et al., No. 10-397 (D. Del.)
   3   Shire LLC, et al. v. Anchen Pharmaceuticals Inc., et al., No. 10-484 (D. Del.)




                                                              3
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 8 of7 58
                                                                       of 57
                                                                          PageID 42
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 9 of8 58
                                                                       of 57
                                                                          PageID 43
Case 6:18-mc-00062-CEM-DCI
        Case 1:16-cv-12653-ADB
                             Document
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                 11/13/18
                                                     02/09/18
                                                            Page
                                                               Page
                                                                 10 of
                                                                    9 of
                                                                       5857
                                                                          PageID 44



 generic during that 180-day period (likely with Anchen and another third party as its

 distributors). Instead, Shire obtained a longer period of Intuniv brand exclusivity through

 December 2014 without generic competition.

        18.     Shire’s agreement with Actavis was a collusive agreement to maintain a

 monopoly market. Shire’s promise that no authorized generic would launch during Actavis’s

 exclusivity period was worth tens of millions of dollars to Actavis: it was a large reverse

 payment. Shire’s and Actavis’s actions, which are unlawful and actionable under the federal

 antitrust laws, delayed generic competition for Intuniv from at least May 2013 through

 December 1, 2014, requiring purchasers to pay substantially higher prices.

        19.     This suit, brought under federal antitrust laws, seeks to recover the overcharges

 made by direct purchasers of Intuniv as a result of the defendants’ unlawful and anticompetitive

 practices.


                                          II.     PARTIES

        20.     The plaintiff FWK Holdings, LLC is a limited liability company organized under

 the laws of the State of Illinois, with its principal place of business located in Glen Ellyn,

 Illinois. FWK is the assignee of the claims of the Frank W. Kerr Co., which, during the class

 period, as defined below, purchased brand Intuniv directly from Shire, and purchased generic

 Intuniv directly from Actavis, and suffered antitrust injury as a result of the anticompetitive

 conduct alleged herein.

        21.     The defendant Shire U.S., Inc. maintains its principal place of business and “US

 Operational Headquarters” at 300 Shire Way, Lexington, Massachusetts 02421. Shire’s

 Lexington, Massachusetts facility is its largest facility and contains offices, labs, manufacturing,

 and warehousing capabilities. Shire maintains another facility in Cambridge, Massachusetts

 that contains manufacturing and warehousing facilities and offices. Throughout the class


                                                   6
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 11 10
                                                                    of 58
                                                                       of 57
                                                                          PageID 45



 period, Shire U.S., Inc. marketed and sold Intuniv in Massachusetts and elsewhere. Upon

 information and belief, Shire U.S., Inc. is the manufacturer and distributor of Intuniv.

        22.     The defendant Shire LLC is a Kentucky limited liability company with its

 principal place of business at 9200 Brookfield Court, Florence, Kentucky 41042. Shire LLC was

 a party to the anticompetitive reverse payment agreements at issue herein. Shire LLC develops,

 manufactures, and sells brand and generic pharmaceutical products in the United States,

 including Intuniv. Throughout the class period, Shire LLC marketed and sold Intuniv in

 Massachusetts and elsewhere.

        23.     The defendant Actavis Elizabeth LLC is a Delaware limited liability company.

 Actavis Elizabeth LLC developed, manufactured, marketed, and sold generic pharmaceutical

 products in the United States, including generic Intuniv. Actavis Elizabeth LLC holds ANDA

 No. 20-0881, the ANDA at issue in this case. Actavis Elizabeth LLC was a party to the

 anticompetitive reverse payment agreement at issue herein. During the class period, Actavis

 Elizabeth LLC conducted business in Massachusetts and elsewhere.

        24.     Actavis, Inc. was also a party to the anticompetitive reverse payment agreement

 at issue herein. In August 2016, Teva acquired the corporate parent of Actavis, Inc., Allergan

 plc. Upon that acquisition, Actavis, Inc. became Allergan Finance LLC.

        25.     The defendant Actavis Holdco US, Inc. is a Delaware corporation with its

 principal place of business in New Jersey. Upon information and belief, Allergan Finance LLC

 (f/k/a Actavis, Inc.), assigned its assets and liabilities to Actavis Holdco US, Inc. Upon

 information and belief, during the class period, Actavis Holdco US, Inc. and/or its predecessors

 in interest conducted business in Massachusetts and elsewhere.

        26.     The defendant Actavis LLC is a Delaware limited liability company with its

 principal place of business in New Jersey. Actavis LLC was a party to the anticompetitive



                                                 7
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 12 11
                                                                    of 58
                                                                       of 57
                                                                          PageID 46



 reverse payment agreement at issue herein. Actavis LLC develops, manufactures, markets, and

 sells generic pharmaceutical products in the United States. During the class period, Actavis

 LLC conducted business in Massachusetts and elsewhere.

        27.     All of the defendants’ wrongful actions described in this complaint are part of,

 and in furtherance of, the illegal monopolization and restraint of trade alleged herein, and were

 authorized, ordered, and/or undertaken by the defendants’ various officers, agents, employees,

 or other representatives while actively engaged in the management of the defendants’ affairs (or

 that of their predecessors-in-interest) within the course and scope of their duties and

 employment, and/or with the actual, apparent, and/or ostensible authority of the defendants.


                              III.   JURISDICTION AND VENUE

        28.     This action arises under sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 & 2,

 and section 4 of the Clayton Act, 15 U.S.C. § 15(a), and seeks to recover treble damages, costs

 of suit, and reasonable attorneys’ fees for the injuries sustained by the plaintiff and members of

 the class resulting from the following: (i) the defendants’ unlawful monopolization of Intuniv;

 and (ii) the defendants’ conspiracy to restrain trade in the United States market for Intuniv and

 its generic equivalents. The Court has subject matter jurisdiction under 28 U.S.C. § 1331

 (federal question), 28 U.S.C. § 1332(d) (class action), 28 U.S.C. § 1337(a) (antitrust), and 15

 U.S.C. § 15 (Clayton Act).

        29.     Venue is appropriate within this district under 15 U.S.C. § 15(a) (Clayton Act),

 15 U.S.C. § 22 (nationwide venue for antitrust matters), and 28 U.S.C. §1391(b) (general venue

 provision). The defendants transact business within this district, and the defendants transact

 their affairs and carry out interstate trade and commerce, in substantial part, in this district.

 Further, the defendants and/or their agents may be found in this district.




                                                  8
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 13 12
                                                                    of 58
                                                                       of 57
                                                                          PageID 47



         30.     The defendants’ conduct was within the flow of, and was intended to and did

 have a substantial effect on, interstate commerce of the United States, including in this district.

         31.     During the class period, Shire manufactured, sold, and shipped Intuniv in an

 uninterrupted flow of interstate commerce.

         32.     During the class period, each defendant, or one or more of each defendant’s

 affiliates, used the instrumentalities of interstate commerce to join or effectuate the conspiracy.

 The scheme in which the defendants participated had a direct, substantial, and reasonably

 foreseeable effect on interstate commerce.

         33.     The Court has personal jurisdiction over each defendant. Each defendant has

 transacted business, maintained substantial contacts, and/or committed overt acts in

 furtherance of the illegal scheme and conspiracy throughout the United States, including in this

 district. The scheme and conspiracy have been directed at, and have had the intended effect of,

 causing injury to persons residing in, located in, or doing business throughout the United

 States, including in this district.


                              IV.      REGULATORY FRAMEWORK

 A.      The Regulatory Structure for Approval of Brand and Generic Drugs

         1.      Approval of New Drugs and Their Associated Patents

         34.     The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et seq. (“FDCA”),

 governs the manufacture, sale, and marketing of prescription pharmaceuticals in the United

 States. Under the FDCA, the manufacturer of a new drug must obtain FDA approval to sell

 the drug by submitting a New Drug Application (NDA). 21 U.S.C. § 355. An NDA must

 contain scientific data demonstrating that a drug is safe and effective. New drug applicants,

 however, are not required, and usually do not try, to show that their new drug product is

 superior to another similar, already approved, product.


                                                  9
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 14 13
                                                                    of 58
                                                                       of 57
                                                                          PageID 48



        35.     The NDA must also identify any patents claimed to cover the new drug. 21

 U.S.C. § 355(a), (b).

        36.     After FDA approval of an NDA, the brand drug’s manufacturer may list any

 patents in the FDA publication, “Approved Drug Products with Therapeutic Equivalence

 Evaluations” (known as the “Orange Book”), that the brand manufacturer reasonably believes

 could be asserted against a generic manufacturer that manufactures, uses, or sells a generic

 version of the brand drug. 21 U.S.C. §§ 355(b)(1) & (c)(2).

        37.     The FDA relies solely on the brand manufacturer to provide an honest appraisal

 of its patent’s (or patents’) validity and applicability, as the FDA does not have the resources,

 expertise, or authority to analyze the manufacturer’s patent(s). By listing patents in the

 Orange Book, the FDA is merely performing a ministerial act.

        2.      Approval of Generic Drugs under the Hatch-Waxman Amendments

        38.     In 1984, Congress amended the FDCA with the enactment of the Drug Price

 Competition and Patent Term Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585 (1984),

 commonly referred to as the Hatch-Waxman Amendments.

        39.     The Hatch-Waxman Amendments simplified the regulatory process for generic

 manufacturers. Previously, generic applicants had to follow the same steps as an applicant

 filing an NDA, including conducting costly and time-consuming clinical trials to establish

 safety and efficacy. This process delayed the approval of generic drugs, or deterred companies

 entirely from manufacturing generic drugs, and deprived drug purchasers of the benefit of

 generic competition.

        40.     Under the Hatch-Waxman Amendments, a manufacturer seeking approval to

 sell a generic version of a brand drug could file an ANDA. An ANDA relies on the scientific

 findings of safety and efficacy included in the brand manufacturer’s NDA. The ANDA filer



                                                 10
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 15 14
                                                                    of 58
                                                                       of 57
                                                                          PageID 49



 need only show bioequivalence to the brand drug, and is not required to make an independent

 showing of safety or efficacy. Bioequivalence means that the generic product delivers

 substantially the same amount of active ingredient into a patient’s blood stream for the same

 amount of time as does the corresponding brand drug and, therefore, has the same clinical

 effect.

           41.          The FDA assigns generic drugs that are therapeutically equivalent to their

 brand counterpart an “AB” rating. AB-rated drugs must (a) be bioequivalent to the brand drug,

 and (b) have the same formulation as the brand drug. For example, a tablet formulation cannot

 be AB-rated to a capsule formulation, even if it is bioequivalent to the capsule.

           42.          The FDCA and Hatch-Waxman Amendments operate on the principle that

 bioequivalent drug products that contain identical amounts of the same active ingredients; have

 the same route of administration and dosage form; and meet applicable standards of strength,

 quality, purity, and identity, are therapeutically equivalent and, therefore, may be substituted

 for one another. 21 U.S.C. § 355(j)(8)(B).

           3.           Paragraph IV Certification for a Generic Drug

           43.          To obtain FDA approval of an ANDA, a manufacturer must certify that the

 generic drug will not infringe any valid patents listed in the Orange Book. Under the Hatch-

 Waxman Amendments, a generic manufacturer’s ANDA must contain one of four certifications:

                   i.      No patent for the brand drug has been filed with the FDA (a “paragraph I

                           certification”);

                  ii.      The patent for the brand drug has expired (a “paragraph II certification”);

                 iii.      The patent for the brand drug will expire on a particular date and the

                           manufacturer does not seek to market its generic product before that date (a

                           “paragraph III certification”); or



                                                         11
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 16 15
                                                                    of 58
                                                                       of 57
                                                                          PageID 50



              iv.      The patent for the brand drug is invalid or will not be infringed by the

                       generic manufacturer’s proposed product (a “paragraph IV certification”).

 See 21 U.S.C. § 355(j)(2)(A)(vii).

        44.         A paragraph IV certification constitutes a constructive act of infringement,

 granting a brand drug manufacturer standing to sue the ANDA applicant. The brand

 manufacturer’s right to sue is joined with the power to delay generic approval. If the brand

 manufacturer initiates a patent infringement action against the generic ANDA filer within 45

 days of receiving notification of the paragraph IV certification, the FDA will not grant final

 approval of the ANDA until the earlier of (a) 30 months from the date of the notification, or (b)

 the issuance of a decision by a court that the patent for the brand drug is invalid or not

 infringed by the generic manufacturer’s ANDA product. 21 U.S.C. § 355(j)(5)(B)(iii). Until one

 of those conditions occurs, the FDA may grant only “tentative approval” of the ANDA, even if

 the FDA determines that the ANDA would otherwise be ready for final approval. Thus, unless

 the generic manufacturer obtains a court order declaring the brand manufacturer’s patent

 invalid or not infringed, the FDA cannot authorize the generic manufacturer to market its

 product until the 30-month period elapses.

        45.         As an incentive to generic drug manufacturers to seek early approval of generic

 alternatives to brand drugs, the first generic drug manufacturer to file an ANDA containing a

 paragraph IV certification typically receives a period of protection from competition from other

 generic versions of the drug approved through the ANDA process.

 B.     Characteristics of the Pharmaceutical Marketplace

        46.         The marketplace for the sale of prescription pharmaceutical products in the

 United States contains a unique and significant feature that can be exploited by a brand

 manufacturer to extend its monopoly over a particular product. In most industries and



                                                    12
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 17 16
                                                                    of 58
                                                                       of 57
                                                                          PageID 51



 marketplaces, the person who selects a product for purchase also pays for that product.

 Therefore, in most industries and marketplaces, the price of the product plays a predominant

 role in the person’s choice of products and, consequently, manufacturers have a strong

 incentive to lower the price of their product to maintain profitability.

        47.     In the pharmaceutical marketplace, by contrast, there is a disconnect between

 product selection and payment. State laws require pharmacists to dispense only the drug that

 is prescribed to a patient by the patient’s physician. Thus, the patient’s physician chooses the

 product the patient will receive, with the patient (and in many cases the patient’s insurer) only

 permitted to purchase and pay for the specific drug prescribed by the physician. A patient’s (or

 insurer’s) inability to obtain a drug without a prescription disconnects the product selection

 from the payment obligation.

        48.     Pharmaceutical manufacturers can exploit this disconnect. Brand manufacturers

 employ armies of sales representatives, known as “detailers,” who descend upon physicians’

 offices to persuade physicians to prescribe their manufacturer’s products. The detailers

 typically do not discuss the cost of the brand products with the physicians.

        49.     Physicians typically are not aware of the relative costs of brand pharmaceutical

 products, but even when physicians are aware of the relative cost, physicians are

 understandably insensitive to price differences because they do not pay for the products

 themselves. As a result, in the pharmaceutical marketplace, price plays an abnormally

 unimportant role in product selection.

        50.     Where two manufacturers each sell a drug that serves a similar therapeutic

 function, and each manufacturer uses a significant detailer force, the two similar drugs are often

 sold at very similar, high prices, eliminating any consumer benefit from that “competition.”

 This circumstance, which includes two separate (and expensive) detailer forces, stands in stark



                                                 13
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 18 17
                                                                    of 58
                                                                       of 57
                                                                          PageID 52



 contrast to the circumstance in which the competitor is selling a bioequivalent generic without

 a detailer force. There, the generic price is significantly lower than the brand price, and

 purchasers benefit, as Congress intended by the Hatch-Waxman Amendments.

        51.     When the relative importance of the price difference between two brand

 pharmaceuticals (with no generic version available) is low, the price elasticity of demand – the

 extent to which sales go down when price goes up – is, by definition, also low. In turn, brand

 manufacturers have the ability to raise or maintain prices substantially above competitive

 levels, without losing sales. The ability to raise prices above competitive levels without losing

 sales is referred to by economists and antitrust courts as market power or monopoly power.

 Thus, the overall effect of the nature of the pharmaceutical industry and its marketing

 practices, described above, is often to allow brand manufacturers to gain and maintain

 monopoly pricing power, restrained only by competition from AB-rated generics.

        52.     Congress sought to address the prescription pharmaceutical market’s disconnect

 from market forces, which results in anticompetitive prices for consumers, and to restore some

 of the normal competitive pressures to the pharmaceutical marketplace, by providing incentives

 for the rapid development and sale of generics under the Hatch-Waxman Amendments.

        53.     States have addressed the disconnect by adopting drug product substitution laws

 that permit (or sometimes require) pharmacists to dispense AB-rated generic versions when the

 more expensive equivalent brand drug is prescribed, unless the physician specifically indicates

 “dispense as written,” “brand medically necessary,” or other similar language, or the patient

 specifically requests the brand drug. These laws reduce the impact of the pharmaceutical

 market’s disconnect between product selection and payment by creating requirements or

 incentives to substitute the lower-priced generic for the brand drug at the pharmacy counter.




                                                 14
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 19 18
                                                                    of 58
                                                                       of 57
                                                                          PageID 53



        54.     The congressionally-created incentives for generics, coupled with state

 substitution laws, prevent brand pharmaceutical manufacturers from exploiting the

 pharmaceutical marketplace disconnect between product selection and payment: the monopoly

 power of brand pharmaceutical manufacturers is limited to its lawful scope, and certain

 competitive pressures are restored to the pharmaceutical marketplace.

 C.     The Effect of Generic Drugs on Competition

        55.     As between bioequivalent generic drugs and their brand-name counterparts, the

 only basis for competition between generics, or between generics and the brand drug, is price.

        56.     Due to the price differences between brand and generic drugs, and other

 institutional features of the pharmaceutical industry (i.e., automatic substitution of the generic

 for the brand drug), the launch of a generic product results in the generic drug quickly taking

 over a large part of the brand drug’s market.

        57.     Once a generic hits the market, it quickly erodes the sales of the corresponding

 brand drug, often capturing 80% or more of the market within the first six months after launch,

 and 90% of the brand’s unit drug sales after a single year. This competition results in dramatic

 savings for drug purchasers.

        58.     Until a generic version of the brand drug enters the market, there is no

 bioequivalent generic drug to compete with and substitute for the brand drug. Therefore,

 without generic competition, the brand manufacturer can continue to profitably charge supra-

 competitive prices. However, the introduction of a generic drug results in a predictable and

 rapid loss of revenue for the brand drug seller. Moreover, once multiple generics have entered

 the market, total revenue for the manufacturer of the brand drug declines to a small fraction of

 the amount received prior to generic entry.




                                                 15
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 20 19
                                                                    of 58
                                                                       of 57
                                                                          PageID 54



        59.     As a result, brand manufacturers, such as the defendants, view competition from

 generic drugs as a grave threat to their revenues and profit margins.

 D.     The Effect of Generic Drugs on Price

        60.     Typically, when there is a single generic competitor, such as an authorized

 generic, generics are 10-25% less expensive than their brand counterparts. This discount

 typically increases to between 50% and 80% (or more) when there are multiple generic

 competitors available. The FTC estimates that at the point one year after a generic enters the

 market, generic drugs sell on average at an 85% discount to the brand price. The Hatch-

 Waxman Act and state substitution laws drive this competition.

        1.      The First Generic ANDA Filer Receives a Period of Statutory, or de facto,
                Exclusivity

        61.     Generics may be classified as (i) first filer generics, (ii) later generic filers, and

 (iii) authorized generics.

        62.     To encourage manufacturers to seek approval of generic versions of brand drugs

 and challenge the validity and/or enforceability of patents or invent around patents, the Hatch-

 Waxman Amendments grant the first paragraph IV generic manufacturer ANDA filer a 180-

 day period to market the generic version of the drug, free from competition from other ANDA

 filers. During this time, the FDA may not grant final approval to any other generic

 manufacturer’s ANDA for the same brand drug. That is, when a first filer generic files a

 substantially complete ANDA and certifies that the brand manufacturer’s unexpired patents,

 listed in the Orange Book as covering the brand product, are either invalid or not infringed by

 the generic, the FDA cannot approve a later generic company’s ANDA until that first filer

 generic has been on the market for 180 days (or until the first filer generic’s exclusivity has

 been forfeited or relinquished). 21 U.S.C. § 355(j)(5)(B)(iv) and 21 U.S.C. § 355(j)(5)(D). This

 means the first approved generic drug is the only available ANDA-based generic drug for at


                                                   16
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 21 20
                                                                    of 58
                                                                       of 57
                                                                          PageID 55



 least six months, with the brand manufacturer permitted, but not required, to produce its own

 “authorized generic” during that 180-day time period. This permits the generic first filer to (a)

 monopolize the generic market or compete only with the brand manufacturer’s authorized

 generic, and (b) charge a significantly higher generic price than would prevail if there were

 additional generics available to generate price competition.

         63.     As the Supreme Court recognized in FTC v. Actavis, Inc., 133 S. Ct. 2223, 2229

 (2013), “this 180-day period of exclusivity can prove valuable, possibly worth several hundred

 million dollars” to the first-filer generic.

         64.     First-filer generics that wait until all Orange Book-listed patents expire before

 marketing their product do not get the 180-day period of exclusivity to market their product

 without competition from other ANDA generics.

         65.     This 180-day window is referred to as the first-filer’s six-month or 180-day

 exclusivity. The label, however, is a bit of a misnomer; while later ANDA filers must wait six

 months after the first filer generic’s market entry to get final FDA approval, a brand

 manufacturer may market its own NDA-approved product as an “authorized” generic at any

 time.

         2.      The First AB-Rated Generic is priced below the Brand Drug

         66.     The value of first filer generic’s 180-day exclusivity period is greatly diminished

 if the brand manufacturer launches an authorized generic.

         67.     Experience and economic research show that the first generic manufacturer to

 launch tends to price its product only slightly below the price of its branded counterpart.

 Because state substitution laws either require or permit the substitution of an AB-rated generic

 for a brand prescription, the first generic manufacturer often quickly captures a large market

 share, even with only a slight discount in price to the brand drug.



                                                  17
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 22 21
                                                                    of 58
                                                                       of 57
                                                                          PageID 56



        68.     Thus, a significant portion of a first-filer generic’s profit is regularly earned

 during the generic’s exclusivity period.

        69.     When no other generic is on the market, the first filer prices its product in

 relation only to the brand product, which keeps the generic price much higher than when the

 first-filer generic faces competition from other generics. Because the brand company rarely

 drops the brand drug price to match the first-filer generic’s price, the first-filer generic does not

 face the price competition present when additional generic products are available.

 Consequently, a first filer generic earns substantially greater sales and profits when there is no

 authorized generic (or later generic filers) on the market.

        3.      Later Generics Drive Prices Down Farther

        70.     When multiple generic competitors enter the market, price competition between

 the generic competitors drives prices down significantly. Multiple generic sellers typically

 compete vigorously over price, driving prices down toward marginal manufacturing costs.

        71.     According to the FDA and the FTC, the point of the greatest price reduction for

 pharmaceutical products is when the number of generic competitors goes from one to two. In

 that situation, there are two identical commodities that compete on price. Some typical

 estimates are that a single generic launch results in a near-term retail price reduction of 10%,

 but once there are two generics, near-term retail price reduction may reach 50%.

        4.      Authorized Generics, Like All Generics, Drive Prices Down

        72.     A brand manufacturer may sell a generic version of its brand drug, an

 “authorized generic,” at any time. An authorized generic is chemically identical to the brand

 drug and is manufactured under the brand drug’s NDA, but is sold as a generic product in a

 different package through either the brand manufacturer’s generic subsidiary (if it has one) or

 through a third-party distributor.



                                                  18
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 23 22
                                                                    of 58
                                                                       of 57
                                                                          PageID 57



          73.      Brand drug manufacturers facing competition from generics have large

 incentives to produce their own authorized generic in order to obtain some of the generic

 market. A study analyzing three examples of authorized generics found, “[f]or all three

 products, authorized generics competed aggressively against independent generics on price,

 and both the authorized and independent generics captured substantial market share from the

 brand.”4

          74.      For the brand manufacturer, launching an authorized generic during the generic

 first filer’s 180-day exclusivity period provides a low-cost, low-risk means of retaining some of

 the market share, sales and revenue that its brand drug would otherwise lose to the generic

 first filer.

          75.      But first-filer generic manufacturers also have substantial incentives to avoid

 competition from an authorized generic. Studies have found that authorized generics both

 significantly lower the price of the generic drugs on the market and capture a significant

 amount of the first filer generic’s market share.

          76.      Thus, competition from an authorized generic substantially reduces drug prices

 and the revenue of the first-filer generic; indeed, if the first-filer generic has regulatory or de

 facto exclusivity, an authorized generic can reduce the revenue of the first filer generic by more

 than half. Conversely, the absence of an authorized generic can more than double the first filer

 generic’s revenue.

          77.      Freedom from an authorized generic during the initial 180-day exclusivity

 period is, thus, exceedingly valuable to the generic first filer.




     4 E.R. Berndt et al., Authorized Generic Drugs, Price Competition, and Consumers’ Welfare, 26 Health Affairs 790,

 796 (2007).




                                                          19
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 24 23
                                                                    of 58
                                                                       of 57
                                                                          PageID 58



        78.     Thus, in exchange for the brand manufacturer’s agreement not to produce an

 authorized generic, a generic manufacturer can benefit greatly by agreeing to delay its entry

 into the market (extending the brand drug’s monopoly time period). With an agreement from a

 brand manufacturer to forebear launching an authorized generic, known as a “no-AG

 agreement,” a generic manufacturer can be assured of selling into a closed market for generics

 during its exclusivity period, free of generic competition and the resulting price and revenue

 reductions.

        79.     The structure of the launch of an authorized generic takes into account

 provisions of the Medicaid Drug Rebate Program, a program that helps to offset the federal

 and state costs of most outpatient prescription drugs dispensed to Medicaid patients.

        80.     The program is authorized by Section 1927 of the Social Security Act. The

 program requires a drug manufacturer to enter into, and have in effect, a national rebate

 agreement with the Secretary of the Department of Health and Human Services (HHS) in

 exchange for state Medicaid coverage of most of the manufacturer’s drugs. Manufacturers are

 then responsible for paying a rebate on those drugs for which payment was made under the

 state plan. These rebates are paid by drug manufacturers on a quarterly basis to states and are

 shared between the states and the Federal government to offset the overall cost of prescription

 drugs under the Medicaid Program

        81.     The amount of rebate due for each unit of a drug is based on statutory formulas.

 For example, for innovator drugs the rebate is the greater of 23.1 % of the Average

 Manufacturer Price (AMP) per unit or the difference between the AMP and the best price per

 unit (subject to CPI adjustments).

        82.     During the period applicable for this case, HHS regulations treated the pricing

 (for AMP and best price purposes) of authorized generics differently depending on whether the



                                                20
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 25 24
                                                                    of 58
                                                                       of 57
                                                                          PageID 59



 authorized generic was sold by the NDA holder or a third party. The regulations defined an

 authorized generic as “any drug sold, licensed, or marketed under an NDA approved by the

 FDA under section 505(c) of the FFDCA; and marketed, sold, or distributed under a different

 labeler code, product code, trade name, trademark, or packaging (other than repackaging the

 listed drug for use in institutions) than the brand drug.” 42 C.F.R. § 447.506(a), as appearing in

 43 FR 45253, Sept. 29, 1978; 72 FR 39239, July 17, 2007; 77 FR 29028, May 16, 2012

 (effective: October 1, 2007 to March 31, 2016).

        83.     The regulations required that a “manufacturer holding title to the original NDA

 of the authorized generic drug must include the sales of this drug in its AMP only when such

 drugs are being sold by the manufacturer holding title to the original NDA directly to a

 wholesaler.” Id. at § 447.506(b).

        84.     The regulations further required that a “manufacturer holding title to the

 original NDA must include best price of an authorized generic drug in its computation of best

 price for a single source or innovator multiple source drug during a rebate period to any

 manufacturer, wholesaler, retailer, provider, HMO, non-profit entity, or governmental entity in

 the United States, only when such drugs are being sold by the manufacturer holding title to the

 original NDA.” Id. at § 447.506(c).

        85.     Given these limitations, common industry practice emerged to launch authorized

 generics through bona fide third party distributors, and not through the NDA holder. Doing so

 legitimately avoided the potential for the NDA holder to include the authorized generic sales in

 its AMP and best price calculations for its branded product sales.

        86.     The Medicaid program requirements, while impacting the structure of authorized

 generic arrangements, in no way undermine the basic incentives and practices of brand companies




                                                   21
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 26 25
                                                                    of 58
                                                                       of 57
                                                                          PageID 60



 to launch AGs; the practice and incentives remain vibrant, with the consequence that no-AG

 agreements work sweeping anticompetitive consequences.

 E.     Brand Manufacturers Can Employ Multiple Tactics to Block Generic Competition

        87.     Competition from lower-priced AB-rated generic drugs saves drug purchasers

 billions of dollars a year. These savings, however, result in lower profits for brand drug

 companies. Brand manufacturers thus seek to extend their monopolies for as long as possible.

        1.      Reverse Payments

        88.     In connection with the resolution of patent litigation arising out of paragraph IV

 certifications, brand manufacturers pay off generic competitors in exchange for delaying their

 entry into the market. These agreements not to compete are known as “reverse payment

 agreements.” Brand and generic manufacturers execute reverse payment agreements as

 purported settlements of patent infringement lawsuits that brand manufacturers file against

 generic manufacturers.

        89.     In a typical reverse payment agreement, the brand manufacturer pays a generic

 manufacturer to (a) delay or abandon market entry, and (b) abandon the invalidity and

 unenforceability challenges to the brand manufacturer’s patents. The brand manufacturer

 preserves its monopoly by paying some of its monopoly profits to the generic manufacturer,

 and the generic manufacturer agrees to delay marketing its product, allowing the brand

 manufacturer to have an extended monopoly period.

        90.     In the 1990s, these agreements took the form of cash payments from the brand

 manufacturer to the generic competitor. As a result of regulatory scrutiny, congressional

 investigations, and class-action lawsuits, brand manufacturers and generic competitors have

 entered into increasingly elaborate agreements in an attempt to hide the fundamentally

 anticompetitive character of these agreements and avoid liability.



                                                22
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 27 26
                                                                    of 58
                                                                       of 57
                                                                          PageID 61



        91.     In an increasing number of instances, brand manufacturers disguise the reverse

 payment to a first-filing generic manufacturer by including in the patent litigation settlement

 agreement a no-AG promise.

        92.     When a brand manufacturer agrees to a no-AG clause in exchange for delaying

 generic entry, the additional profits gained by causing delay to generic competition to achieve a

 longer monopoly period significantly outweigh any profit that could have been gained from

 selling an authorized generic. The bottom line is that the brand manufacturer gains a longer

 period of monopoly profits by delaying the onset of generic competition, and the generic first

 filer maintains higher generic sales and pricing during its 180-day exclusivity period. Thus,

 no-authorized generic agreements allow competitors to benefit from an agreement not to

 compete and deny purchasers the consumer surplus that should flow to them from increased

 competition.

        93.     Payment to the first filer in the form of no-AG promise is like a cash payment by

 the brand manufacturer to the first filer generic not to compete. But, this version of pay-for-

 delay through a no-AG agreement is even worse for purchasers than a naked cash payment.

 Without an AG and generic competition, the generic price remains high, and purchasers are

 overcharged twice: (1) during the period when the generic delays entry, allowing the brand

 manufacturer to continue its monopoly; and (2) when the generic enters the market but the

 price remains high because there is no competition from an AG.

        94.     Due to this double overcharge, courts have nearly universally found that no-AG

 promises violate the antitrust laws. As the First Circuit explained in considering a no-AG

 agreement, “antitrust scrutiny attaches not only to pure cash reverse payments, but to other

 forms of reverse payment that induce the generic to abandon a patent challenge, which

 unreasonably eliminates competition at the expense of consumers.” In re Loestrin 24 Fe Antitrust



                                                23
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 28 27
                                                                    of 58
                                                                       of 57
                                                                          PageID 62
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 29 28
                                                                    of 58
                                                                       of 57
                                                                          PageID 63
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 30 29
                                                                    of 58
                                                                       of 57
                                                                          PageID 64
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 31 30
                                                                    of 58
                                                                       of 57
                                                                          PageID 65



             109.     Paragraph IV notice letters were sent to Shire by Teva on March 12, 2010,

 Actavis on April 2, 2010, and Anchen on April 23, 2010.

 C.          Shire Sues to Protect Its Franchise.

             110.     Shire filed paragraph IV litigation in the District of Delaware and elsewhere

 against the generic manufacturers, alleging infringement of the patents purportedly covering

 Intuniv. Shire sued Teva on April 22, 2010,5 followed by Actavis on May 12, 20106 and

 Anchen on June 2, 2010.7

             111.     These lawsuits triggered 30-month stays of FDA approval for the generic

 companies’ ANDAs: for Actavis, that meant no FDA approval until (i) the stay expired on

 October 5, 2012, or (ii) entry of a final judgment that the Intuniv patents were invalid,

 unenforceable, and/or not infringed. The FDA was also precluded from approving other

 generic Intuniv ANDAs (including Anchen’s, Teva’s, Mylan’s and Sandoz’s) due to 30-month

 stays.

             112.     Shire also asserted the Intuniv patents against other generic manufacturers in

 different courts: against Impax and Watson in the Northern District of California, and against

 Sandoz in the District of Colorado. Those cases settled before proceeding to any substantive

 dispositive motion briefing, both courts held Markman hearings on a few of the disputed claim

 terms. Neither claim construction order helped Shire overcome the transparent weaknesses in

 the Intuniv patents, and in at least the Northern District of California, Shire was thoroughly

 defeated at the Markman hearing, as evidenced by the fact that it moved for reconsideration of

 the judge’s order. The motion was denied.


      5   Shire LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al., No. 10-329 (D. Del.)
      6   Shire LLC, et al. v. Actavis Elizabeth LLC, et al., No. 10-397 (D. Del.)
      7   Shire LLC, et al. v. Anchen Pharmaceuticals, Inc., et al., No. 10-484 (D. Del.)




                                                                27
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 32 31
                                                                    of 58
                                                                       of 57
                                                                          PageID 66



        113.    On August 2, 2010, Shire’s lawsuits against Actavis, Teva, and Anchen were

 consolidated under the Teva docket.

        114.    Prior to trial in Shire’s lawsuit against Actavis, Teva, and Anchen, the parties

 briefed their respective positions on claim construction, and on March 22, 2012, the court

 conducted a Markman hearing, after which the court issued an opinion construing various

 limitations of the ’290, ’599, and ’794 patents.

        115.    Independent claim 1 of the ’599 patent claims “1. A pharmaceutical composition,

 comprising: (a) at least one pharmaceutically active agent that is pH dependent: (b) at least one

 non-pH dependent sustained release agent; and (c) at least one pH dependent agent that

 increases the rate of release of said at least one pharmaceutically active agent from the tablet at

 a pH in excess of 5.5.” The rest of the claims of the ’599 patent are dependent claims that

 further define those three elements of claim 1.

        116.    Independent claims 1 and 2 of the ’794 patent are compositions including

 guanfacine and guanfacine hydrochloride, respectively. Independent claim 3 is a method of

 treating ADD and ADHD with three elements with similar definitions to the ’599 patent’s

 elements. Independent claim 8 is a method of reducing side effects associated with guanfacine

 by using three elements with similar definitions to the ’599 patent’s elements. The rest of the

 claims are dependent claims that further define claims 3 and 8.

        117.    In March 2012, just days before Shire would have to provide expert reports on

 the ’290 patent in the consolidated litigation, Shire’s co-plaintiffs dedicated the ’290 patent to

 the public, effectively surrendering it. The documents that rendered the ’290 patent invalid

 were continuously in Shire’s and its co-plaintiffs’ possession, and were produced in litigation in

 March 2011, a year before the patent was dedicated to the public.




                                                    28
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 33 32
                                                                    of 58
                                                                       of 57
                                                                          PageID 67
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 34 33
                                                                    of 58
                                                                       of 57
                                                                          PageID 68



        122.    At trial, the generic defendants presented compelling evidence that claims 1, 4,

 5, 8, 11-15 18, 20-23, 25 and 30 of the ’599 patent were invalid as anticipated by one or more

 prior art references. In particular, these claims of the ’599 patent were anticipated by either (1)

 European Patent Application 0266707 (“Sustained release labetalol tablet”) (“EPA ’707”),

 published May 11, 1988; (2) K.E. Gabr, “Effect of Organic Acids on the Release Patterns of

 Weakly Basic Drugs from Inert Sustained Release Matrix Tablets,” 38(6) EUR. J. PHARM.

 BIOPHARM. 199 (1993) (“Gabr”); (3) K. Goracinova, et al., “pH Independent Controlled

 Release Matrix Tablets with Weakly Basic Drugs as Active Substances. Effect of Incorporated

 Acids,” 14(1) BULL.CHEM. TECH. MACEDONIA 23 (1995) (“Goracinova”); and/or (4)

 International Application WO 99/66904 (“Incorporation of Latent Acid Solubilizing Agents in

 Coated Pellet Formulations to Obtain pH Independent Release”), published December 29, 1999

 (“WO ’904”).

        123.    EPA ’707, Gabr, and Goracinova were each published more than one year prior

 to the filing date of the ’599 patent (and more than one year prior to the later filing date of the

 ’794 patent) and qualify as prior art under then-applicable 35 U.S.C. §102(b). WO ’904 was

 published almost one year before the filing date of the ’599 patent and qualifies as prior art to

 the ’599 patent under then-applicable 35 U.S.C. §102(a), and as prior art to the ’794 patent

 under then-applicable 35 U.S.C. §102(b). The USPTO did not consider EPA ’707, Gabr,

 Goracinova, and WO ’904 during prosecution of the ’599 or ’794 patents.

        124.    At trial, the generics presented compelling evidence that each of the limitations

 of 1, 4, 5, 8, 11-15, 18, 20-23, 25 and 30 of the ’599 patent were present either expressly or

 inherently in EPA ’707, Gabr, Goracinova, and/or WO ’904, thereby making the ’599 patent

 invalid for anticipation.




                                                  30
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 35 34
                                                                    of 58
                                                                       of 57
                                                                          PageID 69



        125.    Additionally, claim 6 of the ’599 patent, which teaches guanfacine as an active

 ingredient, was shown to be invalid for obviousness. The generics presented compelling

 evidence at trial that prior art such as the ’290 patent (dedicated to the public during the

 pendency of the Shire v. Teva et al. action) disclosed the use of guanfacine in an immediate

 release pharmaceutical formulation (such as the then-commercially available branded drug

 Tenex®, which had been an FDA-approved hypotensive agent for over two decades). Further,

 defendants presented compelling evidence that the prior art included the use of immediate

 release guanfacine pharmaceutical formulations to treat attention deficit disorders.

        126.    The generics also presented persuasive evidence that prior art sustained release

 formulations were used with pH-dependent drugs other than guanfacine (e.g. EPA ’707).

        127.    Thus, the only differences between the prior art and claim 6 of the ’599 patent

 are that (1) in the ’290 patent, guanfacine is used in an immediate release pharmaceutical

 composition rather than sustained release, and (2) the prior art sustained release formulations

 were used with pH-dependent drugs other than guanfacine.

        128.    Additionally, claims 3 and 8 of the ’794 patent, which teach the use of guanfacine

 to treat ADD and ADHD, and reducing side effects through sustained release, respectively, are

 likely invalid for obviousness. Prior to the filing of the ’794 patent, Tenex was already

 recognized to be effective for treating ADHD. However, there were known side effects

 associated with such treatment, and clinicians were mitigating those side effects by splitting the

 dose into many smaller doses taken at different times in the day.

        129.    Prior to the filing of the ’794 patent, it was also known that sustained release

 formulations were an effective strategy to solve problems of multiple dosing and side effects

 from single large doses.




                                                 31
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 36 35
                                                                    of 58
                                                                       of 57
                                                                          PageID 70



         130.   Therefore, claim 6 of the ’599 patent, which expressly recites guanfacine

 hydrochloride as an active ingredient, and claims 3 and 8 of the ’794 patent, were more likely

 than not to be held invalid on the grounds that they would have been obvious to a person of

 ordinary skill in the art at the time of the alleged inventions under then-applicable 35 U.S.C.

 §103.

         131.   The generic defendants also presented substantial evidence that their ANDA

 products did not infringe Shire’s patents.

         132.   Claim 1 of the ’599 patent and claims 3 and 8 of the ’794 patent, the only

 independent claims asserted in the litigation, all required the presence of at least one “pH

 dependent agent that increases the rate of release of said at least one pharmaceutically active

 agent from the tablet at a pH in excess of 5.5.” During the patent litigation, this was referred

 to as “Element (c).” All Shire’s other asserted claims were dependent on the independent

 claims, and therefore also implicitly included this limitation.

         133.   “If even one limitation is missing or not met as claimed, there is no literal

 infringement.” Elkay Mfg. v. Ebco Mfg., 192 F.3d 973, 980 (Fed. Cir. 1999). Actavis and Teva

 both asserted that, and presented persuasive evidence that, their formulations did not include

 Element (c).

         134.   Actavis presented compelling evidence that fumaric acid did not increase the rate

 of release of guanfacine from its generic Intuniv tablet more at a pH above 5.5 than below 5.5.

 Therefore, Actavis’ formulation would probably not be considered to meet the requirements of

 Element (c).

         135.    Teva similarly presented persuasive evidence that fumaric acid did not increase

 the rate of release of guanfacine more at a pH above 5.5 than below 5.5, and therefore Teva’s

 formulation would probably not be considered to meet the requirements of Element (c).



                                                  32
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 37 36
                                                                    of 58
                                                                       of 57
                                                                          PageID 71



        136.    As an additional defense, Teva asserted that its formulation also did not infringe

 “Element (b).” Element (b) of the ’599 and ’794 patents required a “non-pH-dependent

 sustained-release agent.” Teva presented persuasive evidence that the glyceryl behenate in its

 formulation functioned as a lubricant, not as a non-pH-dependent sustained release agent.

        137.    Therefore, Actavis and Teva’s ANDA products more likely than not did not

 infringe the ’599 and ’794 patents, to the extent that those patents were valid.

        138.    Investment bank research analysts that followed the trial held the belief that

 Shire would lose, and expected that generics would enter the market as soon as the litigation

 concluded.

 F.     Shire enters into an anticompetitive settlement agreement with Actavis.

        139.    On October 5, 2012, the 30-month stay on Actavis’s ANDA expired. On that

 same day, Actavis received final FDA approval of its ANDA. Because Actavis was the first filer

 for the product and had timely acquired approval, Actavis was guaranteed 180 days during

 which no other ANDA-approved generic manufacturer could launch its own generic Intuniv.

        140.    In early 2013, Actavis CEO Paul Bisaro stated that time was “of the essence” for

 a settlement with Shire, believing that a decision in the litigation in Actavis’s favor was

 imminent, and if Actavis could settle before the decision came down, Shire would agree to

 terms highly advantageous to Actavis.

        141.    On April 25, 2013, Shire and Actavis settled their lawsuit before the Delaware

 District Court issued a ruling on the validity and/or infringement of Shire’s patents. They

 memorialized their agreement in two documents: a “Settlement Agreement” and a “License

 Agreement.” The Settlement Agreement expressly incorporated by reference the License

 Agreement. The parties executed these two agreements on the same day – indeed, the

 Settlement Agreement required contemporaneous execution.



                                                 33
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 38 37
                                                                    of 58
                                                                       of 57
                                                                          PageID 72
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 39 38
                                                                    of 58
                                                                       of 57
                                                                          PageID 73
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 40 39
                                                                    of 58
                                                                       of 57
                                                                          PageID 74
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 41 40
                                                                    of 58
                                                                       of 57
                                                                          PageID 75



        152.    On the Shire side, Shire entered into the reverse payment agreement in April of

 2013, and the agreement delayed generic entry until December 1, 2014, a period of about 19

 months. Intuniv sales for the period ending June 2014 were $335 million. With generic entry,

 Shire would have lost about 80% of its sales; without generic entry, it kept those sales. As a

 result, by reason of the reverse payment agreement, Shire realized about $424.3 million in

 additional branded sales over this period ($335 million × 0.8 × 19/12). So by inducing Actavis

 to delay entry, Shire extended its monopoly period with Intuniv from at least May 1, 2013

 through December 1, 2014, gaining almost one-half billion in additional sales.

        153.    On the Actavis side, a conservative calculation suggests the no-AG promise

 constituted a payment of approximately $52.7 million or more from Shire to Actavis.

        154.    Without generic competition of any kind (including AG competition now

 foreclosed by reason of the “license” agreement), Actavis would expect to capture 80% of unit

 sales and likely would have priced its generic product at about 90% of the brand’s price. As a

 result, during its 180-day exclusivity without AG competition, Actavis would realize about

 $120.6 million in generic sales revenue ($335 million × 0.5 × 0.8 × 0.9). Only about 5% of

 Actavis’s revenue would go to covering the minimal costs of manufacturing and selling its

 product, meaning that Actavis’s net revenue during its six months of exclusivity would be

 about $114.6 million. After paying a royalty of 25% of its gross profits to Shire ($30.2 million,

 or 0.25 × 120.6 million), Actavis would earn about $84.5 million ($114.6 million – $30.2

 million).

        155.    The value of the no-AG promise from Actavis’s perspective is the difference

 between this $84.5 million figure and what Actavis would expect to earn if it launched with its

 approved ANDA product on or about May 2013 and faced competition from an Anchen-

 marketed authorized generic.



                                                 37
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 42 41
                                                                    of 58
                                                                       of 57
                                                                          PageID 76



        156.    The authorized generic would take approximately 50% of unit sales from Actavis

 and drive down the price Actavis could command for its product. Generics would still take

 80% of brand unit sales, but Actavis would split those sales about 50/50 with Anchen’s AG

 product. Also, Actavis would have been able to charge only approximately half the brand price

 (because with two commodity products available, the price would drop steeply). So Actavis

 would gross only about $33.5 million during its 180-day period ($335 million × 0.5 × 0.8 × 0.5

 × 0.5), and would realize a gross profit of about $31.8 million ($33.5 million × 0.95).

        157.    Since Actavis would earn about $84.5 million under the anticompetitive

 conditions, but only about $31.8 million under competitive ones, the net payoff to Actavis for

 its agreement to delay entry may fairly be estimated at this time at about $52.7 million.

        158.    If Actavis had launched under its own ANDA in May 2013, it would have

 triggered the commencement of its 180-day exclusivity and ensured competition from an

 authorized generic. Thus, while Actavis could expect profits in the first six months of about

 $36 million, it risked dramatically reduced profits thereafter, from both loss of market share

 and further price erosion due to entry by other generics. Here, there were four generic

 competitors in addition to Actavis that were poised to enter the market – and with five generics

 dividing the generics’ 90% share of the market at substantially reduced prices, Actavis could

 expect only modest profits after the expiration of its 180-day exclusivity.

        159.    Actavis could not have obtained the approximately $52.7 million payment or its

 equivalent even if Actavis had won the patent litigation case against Shire. Shire made this

 payment in exchange for Actavis’s agreement to delay generic competition to Intuniv. Absent

 Actavis’s agreement to abandon its patent challenge and delay entry into the market with an

 ANDA-approved generic Intuniv, Shire would not have agreed to make the payment.




                                                 38
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 43 42
                                                                    of 58
                                                                       of 57
                                                                          PageID 77



          160.     This $52.7 million figure is conservative: a floor, and not a ceiling, on the no-AG

 promise’s value to Actavis. In fact, publicly-available information suggests that the incremental

 revenue that Shire paid to Actavis by the no-AG promise is even more than $52.7 million, and

 is at least $113 million. Shire disclosed in regulatory filings that it received $49.8 million in

 Intuniv royalty revenue from Actavis, which would mean Actavis earned $199.2 million in

 gross profits from sales of generic Intuniv during the first six months (because that $49.8

 million represents 25% of Actavis’s gross profits during its six-month exclusivity period). If

 Actavis earned at $199.2 million in sales revenues during the first six months, then, using the

 same calculations above, the no-AG promise was worth at least $107.6 million to Actavis.

          161.     This payment is large – it far exceeds the amount that Shire saved in litigation

 expenses by settling the patent case with Actavis. Studies have concluded that the median cost

 for an entire patent case with more than $25 million at stake is approximately $5.5 million.8

 Shire’s future expected litigation costs at the time of the settlement with Actavis were minimal

 because, among other reasons, the patent case had already gone through trial and post-trial

 briefing at the time of the settlement.

          162.     The value of the reverse payment agreement to Shire is far greater even than the

 value to Actavis, because the more than 18-month delay in generic entry protected Shire’s

 monopoly pricing over that time.

          163.     Shire’s reverse payment to Actavis guaranteed two distinct periods of

 noncompetition: (a) the period before generic competition, from at least May 1, 2013 through

 December 1, 2014, whereby Shire and Actavis allocated 100% of the market to Shire; and (b)

 the 180-day exclusivity period after Actavis’s entry, whereby Shire and Actavis allocated 100%

      8 See King Drug. Co. of Florence, Inc. v. Cephalon, Inc., 88 F. Supp. 3d 402, 417 (E.D. Pa. 2015); see also American

 Intellectual Property Law Association (“AIPLA”), 2011 Report of the Economic Survey – Median Cost of Patent
 Infringement Litigation.




                                                           39
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 44 43
                                                                    of 58
                                                                       of 57
                                                                          PageID 78



 of generic sales to Actavis. So drug purchasers were overcharged twice: from at least May

 2013 to December 2014, they were forced to pay overcharges for branded Intuniv, and during

 Actavis’s exclusivity period, purchasers were forced to pay additional overcharges for generic

 Intuniv.

        164.    The defendants have no procompetitive explanation or justification for the

 reverse payment agreement.

        165.    Were it not for the agreement between Shire and Actavis, Actavis would likely

 have entered the market, at the latest, in May 2013 after prevailing in its patent litigation with

 Shire, leading to immediate competition with a Shire/Anchen authorized generic, and full

 competition with other generics by November 2013. Instead, Actavis did not release its generic

 until December 1, 2014, Shire remained off the generic market for the following six months,

 and generic entry by other manufacturers did not occur until June 2015.

        166.    Shire’s and Actavis’s actions were unlawful under the federal antitrust laws, and

 delayed generic competition for Intuniv from at least May 2013 through June 2, 2015,

 requiring consumers of the drug to pay substantially higher prices during that period.


  VI.       EFFECTS OF THE SCHEME ON COMPETITION AND DAMAGES TO THE
                              PLAINTIFF AND THE CLASS

        167.    Shire’s sales of Intuniv were approximately $288 million in 2012, $335 million in

 2013, and $327 million in 2014. These amounts total hundreds of millions of dollars more in

 sales than Shire would have achieved absent Shire’s and Actavis’s unlawful scheme to impair

 generic competition. Generic Intuniv products would have been priced at a fraction of the cost

 of brand Intuniv, and quickly captured most of the market for Intuniv.

        168.    Shire’s and Actavis’s overarching anticompetitive scheme impaired and delayed

 the sale of generic Intuniv in the United States and unlawfully enabled Shire to sell its Intuniv



                                                 40
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 45 44
                                                                    of 58
                                                                       of 57
                                                                          PageID 79



 at artificially inflated prices. But for Shire’s unlawful conduct, generic competitors would have

 been able to compete, unimpeded, with their own generic versions of Intuniv, at a much earlier

 date.

           169.   But for the defendants’ anticompetitive conduct, as alleged above, Shire/Anchen

 and Actavis would have both sold a generic Intuniv as early as October 2012 or, at the latest,

 after a decision in the patent case in May 2013, and entry of multiple other generic

 manufacturers would have come six months later.

           170.   Were it not for the defendants’ anticompetitive conduct, the plaintiff and other

 members of the class would have: (1) purchased lower-priced generic Intuniv, instead of the

 higher-priced brand Intuniv, during the period when Actavis delayed its entry to the market;

 and (2) paid a lower price for generic Intuniv products during Actavis’s 180-day exclusivity

 period.

           171.   As a consequence, the plaintiff and other direct purchasers have sustained

 substantial losses and damage to their business and property in the form of overcharges, the

 exact amount of which will be the subject of proof at trial.


                    VII.   MARKET POWER AND MARKET DEFINITION

           172.   Prior to December 1, 2014, Shire had monopoly power in the market for Intuniv

 because it had the power to exclude competition and/or raise or maintain the price of Intuniv at

 supra-competitive levels without losing enough sales to make supra-competitive prices

 unprofitable. From December 1, 2014 through June 1, 2015, Shire and Actavis had substantial

 market power in the market for Intuniv and its generic equivalent, because they had the power

 to exclude competition and/or raise or maintain the price of brand (Shire) and generic (Actavis)

 Intuniv at supra-competitive levels without losing enough sales to make supra-competitive

 prices unprofitable.


                                                  41
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 46 45
                                                                    of 58
                                                                       of 57
                                                                          PageID 80



        173.    Prior to June 1, 2015, a small but significant, non-transitory increase to the price

 of brand Intuniv would not have caused a significant loss of sales. From December 1, 2014

 through June 1, 2015, a small but significant, non-transitory increase in the price of generic

 Intuniv would not have caused a significant loss of sales.

        174.    Brand Intuniv does not exhibit significant, positive cross-elasticity of demand

 with respect to price with any other guanfacine product or treatment for ADHD other than

 AB-rated generic versions of Intuniv.

        175.    Brand Intuniv is differentiated from all other guanfacine products, and all other

 ADHD treatments, other than the AB-rated generic versions of brand Intuniv.

        176.    Shire and Actavis needed to control only brand Intuniv and its AB-rated generic

 equivalents, and no other products, in order to maintain the price of Intuniv profitably at supra-

 competitive prices. Only the market entry of competing, AB-rated generic versions would

 render the defendants unable to profitably maintain their prices for Intuniv without losing

 substantial sales.

        177.    Shire sold brand Intuniv and Actavis sold generic Intuniv, during the 180-day

 exclusion period, at prices well in excess of marginal costs and in excess of the competitive

 price, and, therefore, Shire and Actavis enjoyed high profit margins.

        178.    The defendants have had, and exercised, the power to exclude generic

 competition to brand Intuniv.

        179.    The defendants, at all material times, enjoyed high barriers to entry with respect

 to brand and generic Intuniv.

        180.    There is direct evidence of market power and anticompetitive effects available in

 this case sufficient to show the defendants’ ability to control the price of Intuniv and generic

 Intuniv, and to exclude relevant competitors, without the need to show the relevant antitrust



                                                 42
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 47 46
                                                                    of 58
                                                                       of 57
                                                                          PageID 81



 markets. The direct evidence consists of, inter alia, the following facts: (a) generic Intuniv

 would have entered the market at a much earlier date, at a substantial discount to brand

 Intuniv, but for defendants’ anticompetitive conduct; (b) gross margins were at all times

 substantial; and (c) the defendants never lowered the price of Intuniv in response to the pricing

 of other brand or generic drugs.

        181.    To the extent proof of monopoly power by defining a relevant product market is

 required, the plaintiff alleges that the relevant antitrust market is the market for Intuniv and its

 AB-rated generic equivalents.

        182.    The United States, the District of Columbia, and the U.S. territories constitute

 the relevant geographic market.

        183.    Shire’s market share in the relevant market was 100% until December 1, 2014,

 after which Shire and Actavis collectively had 100% market share in the relevant market until

 June 2, 2015, when Teva and Mylan launched generic Intuniv.


                                    VIII. MARKET EFFECTS

        184.    The defendants willfully and unlawfully maintained their market power by

 engaging in an overarching scheme to exclude competition. The defendants designed a scheme

 to delay competition on the products’ merits, to further Shire’s anticompetitive purpose of

 forestalling generic competition against Intuniv, in which Actavis cooperated in order to

 increase its own profits. The defendants carried out the scheme with the anticompetitive effect

 of maintaining supra-competitive prices for the relevant product.

        185.    The defendants implemented the scheme as described herein. These acts, in

 combination and individually, were undertaken to serve the Defendants’ anticompetitive goals.

        186.    The defendants’ acts and practices had the purpose and effect of restraining

 competition unreasonably and injuring competition by protecting brand Intuniv, and later


                                                 43
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 48 47
                                                                    of 58
                                                                       of 57
                                                                          PageID 82



 Actavis’s generic Intuniv, from competition. These actions allowed the Defendants to maintain

 a monopoly and exclude competition in the market for Intuniv and its AB-rated generic

 equivalents, to the detriment of the plaintiff and all other members of the direct purchaser class.

        187.    The defendants’ exclusionary conduct has delayed generic competition and

 unlawfully enabled Shire and Actavis to sell Intuniv without generic competition. Were it not

 for the defendants’ illegal conduct, one or more generic versions of Intuniv would have entered

 the market sooner, and Actavis’s generic would have faced competition during its 180-day

 exclusivity period from a Shire authorized generic.

        188.    By way of example, and not limitation, in the absence of the defendants’ conduct:

 (i) Actavis would have launched its generic Intuniv at risk possibly as early as October 2012,

 and no later than May 2013 after the conclusion of its patent litigation with Shire; (ii)

 Shire/Anchen would have launched an authorized generic to compete with Actavis’s generic;

 and (iii) six months after Actavis’s launch, in April 2013 (assuming an October 2012 launch by

 Actavis) or November 2013 (assuming a May 2013 launch by Actavis), there would have been

 full competition from many other generic manufacturers, resulting in a much cheaper generic

 Intuniv. Instead, full competition did not actually occur until June 2015.

        189.    The defendants’ illegal acts and conspiracy to delay generic competition for

 Intuniv caused the plaintiff and all members of the class to pay more than they would have paid

 for Intuniv absent this illegal conduct.

        190.    Typically, generic versions of brand drugs are priced significantly below the

 brand counterpart. As a result, upon generic entry, direct purchasers substitute generic

 versions of the drug for some or all of their brand purchases. As more generic manufacturers

 enter the market, prices for generic versions of a drug predictably plunge even further because

 of competition among the generic manufacturers, and the brand drug, continues to lose even



                                                 44
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 49 48
                                                                    of 58
                                                                       of 57
                                                                          PageID 83



 more market share to the generics. This price competition enables all direct purchasers of the

 drug to purchase generic versions at a substantially lower price, and/or purchase the brand

 drug at a reduced price. Consequently, brand drug manufacturers have a keen financial interest

 in delaying the onset of generic competition.

        191.    Generic companies holding first-to-file exclusivity likewise have a keen financial

 interest in delaying their entry into the market in exchange for maintaining generic exclusivity,

 and a share of the monopoly profits that their delay makes possible. Additionally, purchasers

 experience substantial cost inflation from these delays.

        192.    If generic competitors had not been unlawfully prevented from entering the

 market earlier and competing in the relevant markets, direct purchasers, such as the plaintiff

 and members of the class, would have paid less for Intuniv by (a) paying lower prices on their

 remaining brand purchases of Intuniv, (b) substituting purchases of less-expensive generic

 Intuniv for their purchases of more-expensive brand Intuniv, and/or (c) purchasing generic

 Intuniv at lower prices sooner.

        193.    Thus, the defendants’ unlawful conduct deprived the plaintiff and members of

 the class of the benefits from the competition that the antitrust laws are designed to ensure.


     IX.       ANTITRUST IMPACT AND IMPACT ON INTERSTATE COMMERCE

        194.    During the relevant time period, the defendants sold Intuniv across state lines.

        195.    During the relevant time period, the plaintiff and members of the class

 purchased substantial amounts of Intuniv and/or generic Intuniv directly from the defendants.

 As a result of the defendants’ illegal conduct, the plaintiff and the members of the class were

 compelled to pay, and did pay, artificially inflated prices for Intuniv and generic Intuniv.

        196.    During the relevant time period, the defendants used various devices to

 effectuate the illegal acts alleged herein, including the United States mail, interstate and foreign


                                                 45
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 50 49
                                                                    of 58
                                                                       of 57
                                                                          PageID 84



 travel, and interstate and foreign wire commerce. All the defendants engaged in illegal

 activities, as charged in herein, within the flow of, and substantially affecting, interstate

 commerce.


                            X.      CLASS ACTION ALLEGATIONS

        197.    The plaintiff bring this action on behalf of themselves and all others similarly

 situated under Federal Rules of Civil Procedure 23(a) and 23(b)(3):

                All persons or entities in the United States and its territories, or
                subsets thereof, that purchased Intuniv and/or generic Intuniv in
                any form directly from Shire or Actavis, including any
                predecessor or successor of Shire or Actavis, from October 5,
                2012 until the effects of the defendants’ conduct ceased (the
                “class”).

        198.    Excluded from the class are Shire, Actavis, and any of their officers, directors,

 management, employees, subsidiaries, and affiliates.

        199.    Members of the direct purchaser class are so numerous and geographically

 dispersed that joinder of all members is impracticable. The plaintiff believes that the class is

 numerous and widely dispersed throughout the United States. Moreover, given the costs of

 complex antitrust litigation, it would be uneconomic for many plaintiffs to bring individual

 claims and join them together. The class is readily identifiable from information and records in

 the defendants’ possession.

        200.    The plaintiff’s claims are typical of the claims of the members of the class. The

 plaintiff and all members of the direct purchaser class were damaged by the same wrongful

 conduct of the defendants – i.e., as a result of the defendants’ conduct, they paid artificially

 inflated prices for Intuniv and any available AB-rated generic equivalents.




                                                  46
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 51 50
                                                                    of 58
                                                                       of 57
                                                                          PageID 85



        201.    The plaintiff will fairly and adequately protect and represent the interests of the

 class. The interests of the plaintiff are coincident with, and not antagonistic to, those of the

 other members of the class.

        202.    Counsel that represent the plaintiff are experienced in the prosecution of class

 action antitrust litigation, and have particular experience with class action antitrust litigations

 involving pharmaceutical products.

        203.    Questions of law and fact common to the members of the class predominate over

 questions that may affect only individual class members, because the defendants have acted on

 grounds generally applicable to the entire class, thereby making overcharge damages with

 respect to the class as a whole appropriate. Such generally applicable conduct is inherent in the

 defendants’ wrongful conduct.

        204.    Questions of law and fact common to the class include:

          a. Whether the defendants unlawfully maintained monopoly power through all or

               part of their overall anticompetitive generic suppression scheme;

          b. Whether there exist any legitimate procompetitive reasons for some or all of the

               defendants’ conduct;

          c. To the extent such justifications exist, whether there were less restrictive means

               of achieving them;

          d. Whether direct proof of the defendants’ monopoly power is available and, if so,

               whether it is sufficient to prove the defendants’ monopoly power without the need

               to define the relevant market;

          e. Whether the defendants’ scheme, in whole or in part, has substantially affected

               interstate commerce;




                                                  47
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 52 51
                                                                    of 58
                                                                       of 57
                                                                          PageID 86



          f.   Whether the defendants’ scheme, in whole or in part, caused antitrust injury

               through overcharges to the business or property of the plaintiff and the members

               of the class;

          g. Whether Shire and Actavis conspired to delay generic competition for Intuniv;

          h. Whether, pursuant to the reverse payment agreement, Shire’s promise not to

               compete against Actavis’s generic product constituted a payment;

          i.   Whether Shire’s agreement with Actavis was necessary to yield some cognizable,

               non-pretextual procompetitive benefit;

          j.   Whether Shire’s compensation to Actavis was large and unexplained;

          k. Whether the reverse payment agreement created a bottleneck to further delay

               generic competition for Actavis;

          l.   Whether the reverse payment harmed competition;

          m. Whether, prior to December 1, 2014, Shire possessed the ability to control prices

               and/or exclude competition for Intuniv;

          n. Whether, from December 1, 2014 through June 1, 2015, Shire and Actavis

               possessed the ability to control prices and/or exclude competition for Intuniv;

          o. Whether the defendants’ unlawful monopolistic conduct was a substantial

               contributing factor in causing some amount of delay of the entry of AB-rated

               generic Intuniv;

          p. Determination of a reasonable estimate of the amount of delay the defendants’

               unlawful monopolistic conduct caused, and;

          q. The quantum of overcharges paid by the class in the aggregate.

        205.     Class action treatment is a superior method for the fair and efficient adjudication

 of the controversy. Such treatment will permit a large number of similarly-situated persons to



                                                  48
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 53 52
                                                                    of 58
                                                                       of 57
                                                                          PageID 87



 prosecute their common claims in a single forum simultaneously, efficiently, and without the

 unnecessary duplication of evidence, effort, or expense that numerous individual actions would

 engender. The benefits of proceeding through the class mechanism, including providing

 injured persons or entities a method for obtaining redress on claims that could not practicably

 be pursued individually, substantially outweighs potential difficulties in management of this

 class action.

        206.     The plaintiff knows of no special difficulty to be encountered in litigating this

 action that would preclude its maintenance as a class action.


                                  XI.     CLAIMS FOR RELIEF


    COUNT ONE – CONSPIRACY IN RESTRAINT OF TRADE IN VIOLATION OF
             SECTION 1 OF THE SHERMAN ACT (15 U.S.C. § 1)
                         (Against All Defendants)


        207.     The plaintiff hereby repeats and incorporate by reference each preceding and

 succeeding paragraph as though fully set forth herein.

        208.     On or about April 25, 2013, Shire and Actavis entered into a reverse payment

 agreement, a continuing illegal contract, combination, and restraint of trade under which Shire

 paid Actavis substantial consideration in exchange for Actavis’s agreement to delay bringing its

 generic version of Intuniv to the market, the purpose and effect of which were to: (a) delay

 generic entry of Intuniv in order to lengthen the period in which Shire’s brand Intuniv could

 monopolize the market and make supracompetitive profits; (b) keep Shire’s authorized generic

 off the market during Actavis’s 180-day generic exclusivity period, thereby allowing Actavis to

 monopolize the generic market for Intuniv during that period, and allowing Actavis to make

 supracompetitive profits, which were shared with Shire; and (c) raise and maintain the prices

 that the plaintiff would pay for Intuniv at supracompetitive levels until June 2015.


                                                  49
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 54 53
                                                                    of 58
                                                                       of 57
                                                                          PageID 88



         209.    This reverse payment agreement covered a sufficiently substantial percentage of

 the relevant market to harm competition.

         210.    Shire and Actavis are liable for this reverse payment agreement under a “rule of

 reason” standard under the antitrust laws.

         211.    There is and was no legitimate, non-pretextual, pro-competitive business

 justification for this reverse payment agreement that outweighs its harmful effect on direct

 purchasers and competition. Even if there were some conceivable and cognizable justification,

 the payment was not necessary to achieve such a purpose.

         212.    As a direct and proximate result of Shire’s and Actavis’s anticompetitive conduct

 including the reverse payment, as alleged herein, the plaintiff was harmed.


          COUNT TWO – MONOPOLIZATION IN VIOLATION OF SECTION 2
                    OF THE SHERMAN ACT (15 U.S.C. § 2)
                             (Against Shire)

         213.    The plaintiff hereby repeats and incorporate by reference each preceding and

 succeeding paragraph as though fully set forth herein.

         214.    Until December 1, 2014, Shire possessed monopoly power in the relevant market

 and possessed the power to raise and maintain supracompetitive prices and/or exclude

 competitors from the relevant market.

         215.    Shire engaged in an exclusionary conduct scheme that involved paying Actavis

 to abandon its patent challenge and to agree to delay its generic entry.

         216.    The goal, purpose, and/or effect of Shire’s scheme was to maintain and extend

 its monopoly power with respect to Intuniv. Shire’s illegal scheme to delay the introduction of

 generic Intuniv allowed it to continue charging supra-competitive prices for Intuniv without a

 substantial loss of sales.




                                                 50
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 55 54
                                                                    of 58
                                                                       of 57
                                                                          PageID 89



        217.    If Shire had not arranged for other manufacturers of generic Intuniv, besides

 Actavis, to be prevented from entering the market until June 1, 2015, and had competed with

 Actavis’s generic by selling an authorized generic, the plaintiff and other members of the class

 would have purchased lower-priced generic Intuniv, and/or would have received lower prices

 on some or all of their remaining brand purchases, at earlier periods of time and in far greater

 quantities.

        218.    As a result of Shire’s illegal scheme, the plaintiff and the class paid more than

 they would have paid for Intuniv, absent the illegal conduct. But for the illegal conduct,

 competitors would have begun marketing generic versions of Intuniv at a far earlier date,

 resulting in cost savings to the plaintiff and other direct purchasers.

        219.    During the relevant period, the plaintiff and the class purchased substantial

 amounts of Intuniv directly from Shire. As a result of Shire’s illegal conduct, the plaintiff and

 the members of the class were compelled to pay, and did pay, artificially inflated prices for

 Intuniv. The plaintiff and all class members paid prices for Intuniv that were substantially

 greater than the prices that they would have paid absent the illegal conduct alleged herein,

 because: (a) class members were deprived of the opportunity to purchase lower-priced generic

 Intuniv instead of the more expensive brand Intuniv; and/or (b) the price of brand Intuniv and

 generic Intuniv were artificially inflated by Shire’s illegal conduct.

        220.    The anticompetitive consequences of Shire’s actions far outweigh any arguable

 procompetitive benefits. Shire acquired and extended a monopoly through unlawful means.

        221.    Shire’s scheme was, in the aggregate, an act of monopolization undertaken with

 the specific intent to monopolize the market for Intuniv and generic Intuniv in the United

 States, in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.




                                                  51
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 56 55
                                                                    of 58
                                                                       of 57
                                                                          PageID 90



                              XII.    DEMAND FOR JUDGMENT

        WHEREFORE, the plaintiff, on behalf of itself and the proposed class, respectfully

 demand that this Court:

            a. Determine that this action may be maintained as a class action pursuant to
               Federal Rules of Civil Procedure 23(a) and (b)(3), and direct that reasonable
               notice of this action, as provided by Federal Rule of Civil Procedure 23(c)(2),
               be given to the class, and declare the plaintiff as the representative of the
               class;

            b. Enter joint and several judgments against the defendants and in favor of the
               plaintiff and the class;

            c. Award the class damages (i.e., three times overcharges) in an amount to be
               determined at trial;

            d. Award the plaintiff and the class their costs of suit, including reasonable
               attorneys’ fees as provided by law; and

            e. Award such further and additional relief as the case may require and the Court
               may deem just and proper under the circumstances.


                                      XIII. JURY DEMAND

        Pursuant to Fed. Civ. P. 38, the plaintiff, on behalf of itself and the proposed class,

 demands a trial by jury on all issues so triable.



 Dated: March 10, 2017                               Respectfully submitted,

                                                     /s/ Thomas M. Sobol

                                                     Thomas M. Sobol (BBO #471770)
                                                     Kristen A. Johnston (BBO #632738)
                                                     Kristie A. LaSalle (BBO #692891)
                                                     Jessica R. MacAuley (BBO #685983)
                                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                                     55 Cambridge Parkway, Suite 301
                                                     Cambridge, Massachusetts 02142
                                                     Tel: 617-482-3700
                                                     Fax: 617-482-3003
                                                     tom@hbsslaw.com


                                                     52
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 57 56
                                                                    of 58
                                                                       of 57
                                                                          PageID 91



                                         kristenj@hbsslaw.com
                                         kristiel@hbsslaw.com
                                         jessicam@hbsslaw.com

                                         John D. Radice (PHV forthcoming)
                                         Daniel Rubenstein (PHV forthcoming)
                                         RADICE LAW FIRM, P.C.
                                         34 Sunset Blvd
                                         Long Beach, NJ 08008
                                         Tel: (646) 245-8502
                                         Fax: (609) 385-0745
                                         jradice@radicelawfirm.com
                                         drubenstein@radicelawfirm.com

                                         Joseph M. Vanek (Admitted Pro Hac Vice)
                                         David P. Germaine (Admitted Pro Hac Vice)
                                         Jeffrey R. Moran (PHV forthcoming)
                                         John P. Bjork (PHV forthcoming)
                                         VANEK, VICKERS & MASINI, P.C.
                                         55 W. Monroe
                                         Suite 3500
                                         Chicago, IL 60603
                                         Tel: (312) 224-1500
                                         jvanek@vaneklaw.com
                                         dgermaine@vaneklaw.com
                                         jmoran@vaneklaw.com
                                         jbjork@vaneklaw.com

                                         Paul E. Slater (PHV forthcoming)
                                         Matthew T. Slater (PHV forthcoming)
                                         SPERLING & SLATER, P.C.
                                         55 W. Monroe
                                         Suite 3200
                                         Chicago, IL 60603
                                         Tel: (312) 641-3200
                                         pes@sperling-law.com
                                         mslater@sperling-law.com

                                         Attorneys for FWK Holdings, LLC. and the
                                         Proposed Class




                                        53
Case 6:18-mc-00062-CEM-DCI
       Case 1:16-cv-12653-ADBDocument
                               Document
                                      1-4140
                                           Filed
                                               Filed
                                                  11/13/18
                                                     02/09/18
                                                            Page
                                                              Page
                                                                 58 57
                                                                    of 58
                                                                       of 57
                                                                          PageID 92



                                   CERTIFICATE OF SERVICE

        I, Thomas M. Sobol, certify that, on this date, the foregoing document was served by

 filing it on the court’s CM/ECF system, which will automatically send a notification of such

 filing to all counsel of record via electronic mail.


 Dated: February 9, 2018                                   /s/ Thomas M. Sobol
                                                           Thomas M. Sobol
